OPINION — AG — ** THIS CASE IS WHERE TWO PEOPLE PAID AD VALOREM TAXES ON THE SAME PROPERTY BY ACCIDENT. . . . AFTER REALIZING A DOUBLE PAYMENT, THEY FILED A CLAIM FOR REFUND UNDER 19 O.S. 691 [19-691], 19 O.S. 692 [19-692] [19-692], 19 O.S. 693 [19-693] ; THAT THE COUNTY CLERK AND COUNTY TREASURER HAVE REFUSED TO HONOR SUCH CLAIM FOR REFUND "FOR THE REASON THAT MORE THAN ONE YEAR ELAPSED BETWEEN THE TIME OF PAYING THE TAXES AND FILING OF THE CLAIM" . . . QUESTION: WHETHER OR NOT THERE IS A ONE YEAR LIMITATION ON REFUNDS UNDER SAID STATUTES? — THE AG REFER ALL QUESTIONS TO THE STATE EXAMINER AND INSPECTOR. CITE: ARTICLE X, SECTION 19, 68 O.S. 184 [68-184](D) (JAMES C. HARKIN)